This opinion is subject to revision before
                     publication in the Pacific Reporter

                                  2016 UT 49

                                   IN THE
       SUPREME COURT OF THE STATE OF UTAH

        UTAH PHYSICIANS FOR A HEALTHY ENVIRONMENT and
               UTAH CHAPTER OF THE SIERRA CLUB,
                          Petitioners,
                                      v.
          EXECUTIVE DIRECTOR OF THE UTAH DEPARTMENT
               OF ENVIRONMENTAL QUALITY and the
          DIRECTOR OF THE UTAH DIVISION OF AIR QUALITY,
                   in their official capacity, the
          UTAH DEPARTMENT OF ENVIRONMENTAL QUALITY,
              the UTAH DIVISION OF AIR QUALITY, and
             TESORO REFINING & MARKETING CO., LLC,
                            Respondents.

                             No. 20141132
                        Filed October 26, 2016

      On Appeal from Final Action of Administrative Agency

                                Attorneys:
  Joro Walker, Charles R. Dubuc, Jr., Salt Lake City, for petitioners
           Utah Physicians for a Healthy Environment
                and Utah Chapter of the Sierra Club
Sean D. Reyes, Att’y Gen., Christian C. Stephens, Craig W. Anderson,
Marina V. Thomas, Asst. Att’ys Gen., Salt Lake City, for respondents
          Utah Department of Environmental Quality and
                    Utah Division of Air Quality
        Michael A. Zody, Michael J. Tomko, Jacob A. Santini,
Salt Lake City, for respondent Tesoro Refining & Marketing Co., LLC

   JUSTICE HIMONAS authored the opinion of the Court, in which
  CHIEF JUSTICE DURRANT and ASSOCIATE CHIEF JUSTICE LEE joined.
             JUSTICE DURHAM filed a dissenting opinion.
     JUSTICE JOHN A. PEARCE became a member of the Court on
       December 17, 2015, after oral argument in this matter,
                and accordingly did not participate.
                          SIERRA CLUB v. DEQ
                         Opinion of the Court



   JUSTICE HIMONAS, opinion of the Court:
                          INTRODUCTION
    ¶ 1 This case concerns the decision of the Executive Director of
the Utah Department of Environmental Quality (UDEQ) to dismiss a
Request for Agency Action filed by Utah Physicians for a Healthy
Environment and the Utah Chapter of the Sierra Club, the Petitioners in
this action. In their Request for Agency Action, the Petitioners
challenged a permit allowing certain changes at Tesoro Refining and
Marketing Company’s Salt Lake City Refinery that was approved by
the Director of the Utah Division of Air Quality (UDAQ). 1 The
Petitioners believe that the Director of UDAQ conducted a legally
insufficient analysis when he approved Tesoro’s changes at the
refinery, and they therefore initiated a permit review adjudicative
proceeding. As required by Utah Code section 19-1-301.5(5), the
Executive Director appointed an Administrative Law Judge (ALJ) to
conduct the permit review adjudicative proceedings. Upon completion
of the proceedings, which took place over a nearly two-year period, the
ALJ recommended that the Petitioners’ challenge be dismissed. The
Executive Director adopted the ALJ’s findings of fact, conclusions of
law, and proposed disposition and issued a final order dismissing each
of the Petitioners’ arguments. The Petitioners appeal from the Executive
Director’s final order.
    ¶ 2 We dismiss the Petitioners’ appeal. Our appellate jurisdiction
is restricted by statute to a review of the Executive Director’s final
order. Yet the Petitioners altogether failed to address their opening
brief and arguments to the final order, opting instead to attack only the
sufficiency of the actions of the Director of UDAQ. We would be
forsaking our judicial role if we were to seek out errors in the final
order on behalf of the Petitioners and to the detriment of the
Respondents, which is in essence what the Petitioners are asking us to
do. Thus, while the Petitioners’ substantive arguments may have merit,
an issue on which we offer no opinion, we are in no position to ferret


   1  For ease of reference, we refer to Utah Physicians for a Healthy
Environment and the Utah Chapter of the Sierra Club collectively as the
Petitioners, the Director of UDAQ as the Director, the Executive
Director of UDEQ as the Executive Director, and Tesoro Refining and
Marketing Company as Tesoro.


                                   2
                          Cite as: 2016 UT 49
                         Opinion of the Court

out the truth because the Petitioners have failed to meet their burden of
persuasion on appeal.
    ¶ 3 The dissent would have us overlook the Petitioners’ briefing
failure by “step[ping] into the shoes of [the Executive Director] and
review[ing] the fact-finder’s decisions ourselves.” The dissent also
suggests that the Petitioners have “briefed at least one potentially
meritorious claim that UDAQ erred.” There are significant problems
with the dissent’s views. First, although we often look at the fact-
finder’s decision to determine whether the intermediate appellate body
erred, our jurisdiction is statutorily bound to a review of the Executive
Director’s decision, which the Petitioners failed to address. The failure
to address the Executive Director’s decision constitutes inadequate
briefing. Second, the Petitioners have failed to show that one of their
claims—namely, that UDAQ’s ”best available control technology”
analysis was legally inadequate—is a purely legal one, in part because
they do not address the Executive Director’s findings of fact and
conclusions of law on the issue.
                           BACKGROUND
   ¶ 4 In 2011, Tesoro filed a Notice of Intent (NOI) with UDAQ,
requesting permission to modify the “Waxy Crude Processing Project”
at Tesoro’s Salt Lake City Refinery. As part of this project, Tesoro
wished to make changes to several pieces of equipment at the refinery.
The equipment in question expels pollutants that are subject to state
emissions regulations. In the NOI, Tesoro specified the expected
increases in emissions from the refinery attributable to the project and
explained the process used to calculate those increased emissions.
   ¶ 5 Tesoro stated that the increase in emissions for all pollutants
but sulfur dioxide (SO2) fell below the emission thresholds that trigger
the more rigorous New Source Review program standards. Therefore,
the majority of the project would be subject only to UDAQ’s minor
source permitting program. For SO2, Tesoro had to undertake an
analysis to determine whether the total net emissions of SO2 would be
greater than the allowable Prevention of Significant Deterioration
emission rate and thus trigger the stricter New Source Review program
standards. In the NOI, Tesoro indicated that it would install a piece of
equipment at its refinery to reduce SO2 emissions. Because of that
reduction, Tesoro determined that the net emissions of SO2 would be
low enough not to trigger the New Source Review standards. As a
result, all the changes to the refinery would be subject only to UDAQ’s
minor source permitting program rather than to the stricter New
Source Review program.

                                   3
                          SIERRA CLUB v. DEQ
                          Opinion of the Court

    ¶ 6 Tesoro also had to determine whether its pollution control
technology for the refinery’s emissions was at least the best available
control technology (BACT). 2 For its BACT determination, Tesoro used a
BACT analysis from 2007 that UDAQ had approved for the refinery.
Tesoro determined that the technology at the refinery conformed to
BACT requirements. It also concluded that its project was not subject to
the Environmental Protection Agency’s new regulations under Subpart
Ja of the New Source Performance Standards.
    ¶ 7 UDAQ reviewed Tesoro’s NOI and issued a Source Plan
Review and an Intent to Approve for the project. As required by
statute, UDAQ released the NOI, Source Plan Review, and Intent to
Approve for a public comment period. The Petitioners filed comments
during this period, expressing concern about the legal sufficiency of
Tesoro’s and UDAQ’s analyses regarding the project. After reviewing
the comments, UDAQ requested that Tesoro provide additional
information, including more BACT analysis. Tesoro complied with this
request by filing supplemental information responding to UDAQ’s
concerns on July 25, 2012. After reviewing all the materials, UDAQ
approved Tesoro’s project on September 13, 2012. Subsequently, on
October 15, 2012, the Petitioners filed a Request for Agency Action to
initiate a permit review adjudicative proceeding for the Tesoro project. 3
    ¶ 8 On February 15, 2013, the Executive Director appointed an
ALJ to preside over the permit review adjudicative proceeding and to
issue a recommendation about what, if any, action should be taken by
the Executive Director regarding the permit. The ALJ gave the
Petitioners additional time and permission to supplement the record
because Tesoro’s July 25, 2012 supplement was filed after the public
comment period had closed. The Petitioners elected not to supplement
the record. In addition to the briefing for the permit review
adjudicative proceedings, the parties filed a number of written motions


   2 In the NOI, Tesoro noted that both Utah and federal law require a
BACT analysis “for new emission units and existing emission units
where there is a physical modification and an increase in emissions.”
See UTAH ADMIN. CODE r. 307-401-5(d) (requiring “[a]n analysis of best
available control technology for the proposed source or modification”).

   3 The Request for Agency Action is a request for administrative
review of the agency’s decision to issue the approval order for the
permit. See UTAH CODE § 19-1-301.5(5) (2014).


                                    4
                            Cite as: 2016 UT 49
                           Opinion of the Court

and responses relating to the proceedings, totaling hundreds of pages.
After the parties briefed the case, the ALJ heard oral argument for
several hours on February 26, 2014.
   ¶ 9 Once the permit review adjudicative proceedings concluded,
the ALJ issued a proposed dispositive action on September 9, 2014. In
that proposed dispositive action, the ALJ wrote extensively regarding
the Petitioners’ failure to preserve arguments and to marshal the
evidence. 4 He also wrote about the Petitioners’ failure to meet their

   4  In his First Prehearing Order, the ALJ instructed that “the party
with the burden of proof on any issue will be held to a stringent
requirement to marshal all of the applicable evidence, issue by issue, in
the Administrative Record.” The ALJ further noted that the Petitioners
had the burden of proof in the proceeding and that “[w]ithout
marshaling all of the record evidence in the first instance, it would be
impossible for the [ALJ] to determine whether the disputed issue is or
is not supported by ‘substantial evidence’ in the administrative record.”
Thus, the ALJ adopted the marshaling requirement as part of his
authority under Utah Code section 19-1-301.5(9)(f) (2014).
    The Petitioners argue in their reply brief before this court that the
preservation and marshaling requirements incorporated by the ALJ
through Utah Code section 19-1-301.5 (2014) do not apply to them
because they did not become law until May 8, 2012, after the public
comment period began on February 21, 2012, and after the Petitioners
filed their comments on April 23, 2012. This contention is without
merit. The Petitioners fail to acknowledge that UDAQ extended the
public comment period until June 7, 2012, “in response to a new law,
Utah Code Ann. § 19-1-301.5, which changes the adjudicative
proceedings for permits and becomes effective on May 8, 2012.” The
Petitioners themselves took advantage of this extension by filing
additional comments on June 6, 2012. The Petitioners did not challenge
the applicability of section 19-1-301.5 before the ALJ or in their opening
brief before this court. We also note that this argument is at odds with
the Petitioners’ jurisdictional basis for the appeal, namely section 19-1-
301.5. Finally, statutes like section 19-1-301.5, which are procedural and
“enacted subsequent to the initiation of a suit [and] which do not
enlarge, eliminate, or destroy vested or contractual rights[,] apply not
only to future actions, but also to accrued and pending actions as well.”
Pilcher v. State, Dep’t of Soc. Servs., 663 P.2d 450, 455 (Utah 1983) (citation
omitted); see also Brown & Root Indus. Serv. v. Indus. Comm’n of Utah, 947
P.2d 671, 675 (Utah 1997); Roark v. Crabtree, 893 P.2d 1058, 1062 (Utah
                                                                       (con’t.)

                                      5
                           SIERRA CLUB v. DEQ
                          Opinion of the Court

burden of persuasion on the merits. The ALJ held that seven of the
Petitioners’ arguments in the Request for Agency Action were waived
or otherwise failed on the merits because of the Petitioners’ failure to
address them in the briefing. The ALJ also found that the Petitioners
“failed to carry their burden to overcome UDAQ’s BACT
determination.” The Petitioners had the burden to identify an available
control technology that UDAQ did not consider in its BACT analysis or
to identify a specific emission limitation associated with any control
technology, but the ALJ determined that the Petitioners failed to do
either. The Petitioners argued that the ALJ should infer that UDAQ’s
BACT analysis was insufficient because it maintained the status quo of
emissions at the refinery, but the ALJ found that the argument was not
tied to the specific facts of the case. Instead, the Petitioners relied on a
single footnote in their brief consisting of a string of record citations,
which the ALJ concluded was wholly insufficient to meet their burden.
The ALJ also found that “UDAQ in fact reviewed Tesoro’s July 25, 2012
letter” and that it adopted Tesoro’s BACT analysis. The reasonable
inference from this fact, according to the ALJ, was that “UDAQ was
satisfied with Tesoro’s BACT analysis” that included the July 25
supplement.
   ¶ 10 The ALJ further concluded that the Petitioners failed to meet
their burden to marshal the evidence. Based on this finding, the ALJ
recommended that eleven of their remaining sixteen arguments be
dismissed. For three of the remaining five arguments, the ALJ
concluded that the Petitioners had failed to adequately preserve their
arguments. Despite the Petitioners’ failure to preserve their arguments
or meet their burden, the ALJ still addressed the merits of most of the
arguments, concluding that the arguments failed on their merits as
well.
    ¶ 11 Because the ALJ concluded that the Petitioners had failed to
meet their burden, he recommended that the Executive Director
dismiss their Request for Agency Action. On November 17, 2014, the
Executive Director issued a final order incorporating the ALJ’s findings
of fact and conclusions of law and adopting the ALJ’s recommendation
of dismissal. The Petitioners subsequently filed a petition for review of
that decision with the Utah Court of Appeals on December 15, 2014.


1995); Salt Lake Child & Family Therapy Clinic, Inc. v. Frederick, 890 P.2d
1017, 1020 (Utah 1995). Thus, section 19-1-301.5, and all of its
requirements, was applicable to the Petitioners’ claims.


                                     6
                           Cite as: 2016 UT 49
                          Opinion of the Court

The court of appeals then certified the case to this court. We have
jurisdiction over the appeal pursuant to Utah Code sections 63G-4-403
and 78A-3-102(3)(b).
                      STANDARDS OF REVIEW
    ¶ 12 Our authority to review final agency adjudications is set forth
in part 4 of the Administrative Procedures Act. UTAH CODE § 63G-4-
403. Pursuant to that Act, we may grant relief if we determine “that a
person seeking judicial review has been substantially prejudiced” (1) by
“the agency . . . erroneously interpret[ing] or appl[ying] the law”; (2) by
“agency action [that] is based upon a determination of fact, made or
implied by the agency, that is not supported by substantial evidence
when viewed in light of the whole record before the court”; or (3) by
“agency action [that] is: (i) an abuse of the discretion delegated to the
agency by statute[,] (ii) contrary to a rule of the agency[,] . . . or
(iv) otherwise arbitrary or capricious.” Id. § 63G-4-403(4)(d), (g), (h). We
bear in mind, however, that UDEQ, by statute, “has been granted
substantial discretion to interpret its governing statutes and rules.” Id. §
19-1-301.5(14)(c)(i) (2014). 5 Also, we are required to “uphold all factual,
technical, and scientific [UDEQ] determinations that are supported by
substantial evidence viewed in light of the record as a whole.” Id. § 19-
1-301.5(14)(c)(ii) (2014).
   ¶ 13 In this case, the burden of persuading us that these standards
have been met falls squarely on the Petitioners. As explained below, the
Petitioners have failed to meet this burden on appeal.
                               ANALYSIS
    ¶ 14 The first problem with the Petitioners’ challenge to the
Executive Director’s final order is the manner in which the Petitioners
chose to brief this matter. Both UDEQ and Tesoro call our attention to
the fact that the Petitioners, in their opening brief, “fail[] to rebut any
finding or conclusion in the [Executive Director’s] [f]inal [o]rder.” The
Petitioners instead attack the actions of the Director of UDAQ, claiming
that the Director’s BACT analysis was legally insufficient. As a result
of the Petitioners’ failure to address the Executive Director’s final order


   5 Throughout this opinion, we often cite to the previous version of
this statute, the same version the parties cite to in their briefs. This
statute was amended in 2015, with the changes taking effect in May
2015. See UTAH CODE § 19-1-301.5. With respect to the provisions at
issue in this appeal, the changes are not substantive.


                                     7
                           SIERRA CLUB v. DEQ
                          Opinion of the Court

in their opening brief, UDEQ and Tesoro claim that the Petitioners
“cannot meet [their] burden on appeal and [that] this [c]ourt should
affirm the [Executive Director’s] [f]inal [o]rder” or “dismiss [the]
Petitioners’ appeal.” 6
    ¶ 15 In addition, UDEQ and Tesoro both move to strike large
portions of the Petitioners’ reply brief that address the Executive
Director’s final order because they violate rule 24(c) of the Utah Rules
of Appellate Procedure. Specifically, UDEQ and Tesoro claim that the
Petitioners’ reply brief violates rule 24(c) because it “raise[s] new issues
and attempt[s] to cure legal deficiencies in [its] [o]pening [b]rief” by
addressing its arguments to the Executive Director’s final order. The
Petitioners counter that they are merely responding to new matters set
forth in UDEQ’s and Tesoro’s reply briefs, that the issues are
jurisdictional and may be raised at any time, and that the arguments
are merely a “recharacterization of the issues . . . set[] forth in [their]
[o]pening [b]rief.” The Petitioners thus claim that we may
appropriately consider all of the arguments contained in their reply
brief.
    ¶ 16 We hold that the Petitioners’ failure to appropriately address
their opening brief and arguments to the Executive Director’s final
order is fatal to their claim. Because the Petitioners failed to address the
Executive Director’s final order and its incorporation of the ALJ’s
findings, choosing instead to attack the Director’s actions, the
Petitioners failed to meet their burden of persuasion on appeal.
Ignoring this failure would, among other problems, require the court to
comb through the record to ascertain whether an argument or a piece of
evidence was presented to the ALJ, which would turn the court into the
Petitioners’ advocate and deprive UDEQ and Tesoro of a fair appeal. In
addition, the attempt to address portions of the Executive Director’s
final order for the first time in the Petitioners’ reply brief is improper
and prohibited. Therefore, we grant Tesoro’s and UDEQ’s motions to
strike portions of the Petitioners’ reply brief. Furthermore, as a
consequence of the Petitioners’ briefing failures, we do not reach the
merits of the Petitioners’ arguments, and we dismiss the appeal.

   6 We note that the Petitioners have complied with the requirements
of Utah Code section 19-1-301.5(14)(a) (2014) by appealing the
Executive Director’s final order, thereby technically satisfying the
jurisdictional requirements of the statute. But, as discussed below, this
technical compliance does not absolve the Petitioners of their burden of
persuasion on appeal.


                                     8
                            Cite as: 2016 UT 49
                           Opinion of the Court

            A. The Petitioners Failed to Properly Challenge the
        Executive Director’s Final Order in Their Opening Brief and
         Thus Failed to Meet Their Burden of Persuasion on Appeal
    ¶ 17 Under Utah Code section 19-1-301.5(14)(a) (2014), “[a] party
may seek judicial review . . . of a dispositive action in a permit review
adjudicative proceeding, in accordance with Section[] . . . 63G-4-403.”
“Dispositive action” is defined in the statute as “a final agency action
that: (i) the executive director takes as part of a permit review
adjudicative proceeding; and (ii) is subject to judicial review, in
accordance with Subsection (14).” UTAH CODE § 19-1-301.5(1)(a) (2014)
(emphasis added). To succeed on appeal, the Petitioners must take
issue with and demonstrate error in a final agency action under the
standards of review set forth above. And they must do so in their
opening brief. See Allen v. Friel, 2008 UT 56, ¶ 8, 194 P.3d 903 (“It is well
settled that ‘issues raised by an appellant in the reply brief that were
not presented in the opening brief are considered waived and will not
be considered by the appellate court.’”) (citation omitted); see also infra
¶¶ 21–24.
    ¶ 18 Here, the Petitioners mention the Executive Director’s final
order in their opening brief only once, as part of their assertion that the
“[f]inal [o]rder is owed no deference.” 7 In their opening brief, the

   7 While the question of whether deference is owed to the Executive
Director is more appropriately viewed as a question regarding the
appropriate standard of review, which we have already laid out above,
supra ¶ 12, we take the time to address the assertion by the Petitioners
and the dissent that the Executive Director is owed no deference. See
infra ¶¶ 52–53. The question of whether deference is owed to the
Executive Director “depends on the type of [agency] action in
question.” Murray v. Utah Labor Comm’n, 2013 UT 38, ¶ 22, 308 P.3d 461.
For questions of law, “the question . . . has a single ‘right’ answer” and
we afford the agency no deference on such questions. Id. ¶ 33.
However, for mixed questions of law and fact, “we sometimes afford
deference to [an agency’s] decision as a matter of institutional
competency.” Id. And “[f]indings of fact are entitled to the most
deference.” In re Adoption of Baby B., 2012 UT 35, ¶ 40, 308 P.3d 382. We
agree with the dissent that we often “must step into the shoes of the
intermediate appellate court or tribunal and review the fact-finder’s
decisions ourselves under the appropriate standard of review.” Infra ¶
52.
    However, the fact that we may or may not grant deference to the
                                                                      (con’t.)

                                     9
                           SIERRA CLUB v. DEQ
                          Opinion of the Court

Petitioners instead argue that this court should “undertake an
independent evaluation of the Director’s permitting decision based on
the administrative record.” The Petitioners technically appealed the
Executive Director’s final order, but that technical compliance is not
enough. The Petitioners must actually address the alleged errors in the
Executive Director’s final order in their opening brief. Section 63G-4-
403 authorizes us to review only a final agency action—in this case, the
Executive Director’s final order. By failing to address the final order in
their opening brief, the Petitioners made a review of the final order
impossible:
       In an instance where the court has appellate jurisdiction,
       an appellant must allege the lower court committed an
       error that the appellate court should correct. If an
       appellant does not challenge a final order of the lower
       court on appeal, that decision will be placed beyond the
       reach of further review. If an appellant fails to allege
       specific errors of the lower court, the appellate court will
       not seek out errors in the lower court’s decision. In
       general, if a defendant has not raised an issue on appeal,
       [an appellate court] may not consider the issue sua
       sponte.
Allen, 2008 UT 56, ¶ 7 (alteration in original) (citation omitted) (internal
quotation marks omitted). 8


Executive Director is beside the point. At issue here is not whether we
owe deference to the Executive Director, but whether the Petitioners
have met their burden of persuasion on appeal. By statute, the
Petitioners have the burden to point us to errors in the Executive
Director’s final order specifically. The Petitioners fail to direct us to
errors contained in the Executive Director’s final order, and we cannot
search for errors on Petitioners’ behalf. See State v. Green, 2004 UT 76,
¶ 13, 99 P.3d 820.
   8 We disagree with the dissent as to whether the procedural posture

here, versus in Allen v. Friel, 2008 UT 56, 194 P.3d 903, offers any sort of
meaningful distinction. See infra ¶¶ 60–63. We note that the level of
appellate deference did not affect our holding in Allen as we dismissed
the appellant’s challenges not just to the lower court’s factual findings
but also to the lower court’s legal conclusions, which we reviewed “for
correctness without deference to the lower court.” Allen, 2008 UT 56, ¶
5.
                                                                      (con’t.)

                                    10
                            Cite as: 2016 UT 49
                           Opinion of the Court

    ¶ 19 We will not seek out errors in the Executive Director’s final
order, which was the Petitioners’ burden on appeal, when the
Petitioners have failed to properly and adequately do so. The
Petitioners were required to support their contention that we should
overturn the Executive Director’s decision to dismiss their challenge to
the Director of UDAQ’s approval of the Tesoro project. As part of their
burden of persuasion, the Petitioners were required, in their opening
brief, to indicate the specific parts of the Executive Director’s final order
they believed were incorrect and present supporting evidence. They
completely failed to do so, and an appellant may not thereby “dump
the burden of argument and research” on the appellate court. State v.
Green, 2004 UT 76, ¶ 13, 99 P.3d 820 (internal quotation marks omitted).
    ¶ 20 Furthermore, a party fails to marshal at its own peril. See State
v. Nielsen, 2014 UT 10, ¶ 41, 326 P.3d 645 (reaffirming “the traditional
principle of marshaling as a natural extension of an appellant’s burden
of persuasion”). While we recently rejected the concept that a “technical
deficiency in marshaling” would result in a “default,” we reiterated
that without marshaling, a party “will almost certainly fail to carry its
burden of persuasion on appeal.” Id. ¶¶ 41–42; see also State v. Roberts,
2015 UT 24, ¶ 18, 345 P.3d 1226 (stating that “like the marshaling
requirement . . . our adequate briefing requirement is not a ‘hard-and-
fast default notion,” but that “appellants who fail to follow [the
briefing] requirements will likely fail to persuade the court of the
validity of their position”) (internal quotation marks omitted). The
marshaling requirement we discuss here was a “natural extension of
[the Petitioners’] burden of persuasion,” and without it they cannot
hope to convince us that the Executive Director’s final order was faulty.
Roberts, 2015 UT 24, ¶ 18 (internal quotation marks omitted). Thus, we
hold that the failure of the Petitioners to marshal the evidence in
support of their arguments in their opening brief represents “a
necessary component of our evaluation of the case.” Id. (internal
quotation marks omitted). The Petitioners failed to meet this burden
because they did not address their opening brief to the Executive
Director’s final order.



    We also note that while the appeal characterizes both the Executive
Director’s and ALJ’s decisions as “intermediate appellate decisions,”
the ALJ enjoys certain powers more characteristic of a trial-level
tribunal. See UTAH CODE § 19-1-305.1(11)(a) (authorizing fact-finding by
the ALJ).


                                     11
                           SIERRA CLUB v. DEQ
                           Opinion of the Court

    ¶ 21 The dissent suggests that the Petitioners were not on “notice
that [their] appeal would not be resolved on the merits” because we do
not cite rule 24 of the Utah Rules of Appellate Procedure for the
proposition that the Petitioners were required to address their opening
brief to the Executive Director’s final order. Infra ¶ 59. We need not rely
on rule 24 to put the Petitioners on notice of their duty to address the
intermediate appellate decision, because “[w]e have long held that we
have discretion to not address an inadequately briefed argument.”
Angel Inv’rs, LLC v. Garrity, 2009 UT 40, ¶ 35, 216 P.3d 944. 9 And

   9   The plain language of Utah Code section 19-1-301.5(14)(a)
informed the Petitioners that they could seek judicial review only of a
dispositive agency action. By appealing the Executive Director’s final
order, the Petitioners clearly indicated that they understood that their
appeal was predicated upon that order. And all parties are certainly on
notice that they must meet their burden of persuasion to convince the
appellate court to rule in their favor on appeal. See, e.g., id. § 63G-4-403.
Yet despite their understanding that their appeal was tied to the
Executive Director’s final order, the Petitioners do not address that final
order in their opening brief beyond the assertion that it is “owed no
deference.”
    As a result, the Petitioners fail to convince us that the final order
contains reversible error. The Petitioners’ failure to meet their burden
of persuasion is inextricably connected to the way they chose to brief
this case before the court. See State v. Roberts, 2015 UT 24, ¶ 19, 345 P.3d
1226 (“[O]ur adequate briefing requirement is not a ‘hard-and-fast
default notion.’ Instead, it is a ‘natural extension of an appellant’s
burden of persuasion.’” (citations omitted)). The Petitioners’ inadequate
briefing resulted in an improper “statement of the issues presented for
review” and of “the standard of appellate review.” UTAH R. APP. P.
24(a)(5). We have held that we have discretion in determining
compliance with the “standard for adequate briefing,” and “we assess
the adequacy of a brief not as a matter of gauging procedural
compliance with the rule, but as a necessary component of our
evaluation of the case on its merits.” Roberts, 2015 UT 24, ¶ 18 (internal
quotation marks omitted). Therefore, the Petitioners were clearly on
notice that their appeal was tied to the dispositive agency action, and
their appeal indicates that they understood the dispositive agency
action to be the Executive Director’s final order. See UTAH CODE § 19-1-
301.5(14).
    Furthermore, the Petitioners were clearly on notice that on appeal
they would be required to meet their burden of persuasion to convince
                                                                      (con’t.)

                                     12
                           Cite as: 2016 UT 49
                          Opinion of the Court

contrary to the dissent’s assertion, this is not the first time we have
refused to consider briefing that fails to grapple with an intermediate
appellate body’s decision. 10
    ¶ 22 In Butterfield v. Okubo, we chided the appellants, whose brief
had only a “sole complaint about the court of appeals’ decision” and
mostly “attack[ed] the actions of the district court.” 831 P.2d 97, 101 n.2
(Utah 1992). After lamenting the occasions where “the briefs filed with
this court appear to be only copies of those originally filed with the
court of appeals,” we reiterated the scope of our jurisdiction in no
uncertain terms: “[T]he briefs of the parties should address the decision
of the court of appeals, not the decision of the trial court. To restate the
matter: We do not grant certiorari to review de novo the trial court’s
decision.” Id. But in Butterfield, unlike in the case at hand, the appeal
did not warrant dismissal because the appellants did raise one




us that there was reversible error in the dispositive agency action. See
id.; see also id. § 63G-4-403. The Petitioners understood the Executive
Director’s final order to be the dispositive agency action in this case,
and they cannot escape their burden of persuasion to convince us that
the final order contains reversible error by arguing the final order is
owed no deference. See State v. Roberts, 2015 UT 24, ¶ 18, 345 P.3d 1226
(noting that adequate briefing requirement is a “natural extension of an
appellant’s burden of persuasion”) (internal quotation marks omitted);
see also UTAH CODE § 63G-4-403(4) (appellant’s burden to show
prejudice in appeal of final agency action). The dissent does not dispute
that a party “may [not] dump the burden of argument and research” on
the appellate court. Green, 2004 UT 76, ¶ 13 (citation omitted). And this
is precisely what the Petitioners have done by failing to address the
Executive Director’s final order in their opening brief. Thus, regardless
of rule 24’s briefing requirements, it is evident based on our case law
and the statutory basis for the Petitioners’ appeal that the Petitioners
were on notice that they would be required to address the Executive
Director’s final order in their opening brief.
   10 In effect, we hold that an appellant’s failure to grapple with an
intermediate appellate review will often be fatal due to lack of
preservation. As the dissent admits, “[a]ppellants cannot prevail in this
court on an issue they did not raise or did not adequately raise in an
intermediate appeal.” Infra ¶ 55.



                                    13
                           SIERRA CLUB v. DEQ
                          Opinion of the Court

argument of error from the court of appeals, so we properly addressed
only that issue on appeal. Id. at 101.
    ¶ 23 A similar issue arose in Allen v. Utah Department of Health,
Division of Health Care Financing, 850 P.2d 1267 (Utah 1993). In Allen, the
petitioner had appealed a final agency decision by the Utah
Department of Health, Division of Health Care Financing to the court
of appeals, which ruled against him, and then appealed to this court. Id.
at 1268. In his statement of issues on appeal to us, the petitioner
“attack[ed] [the department’s] actions” as well as the actions of the
court of appeals. Id. at 1269 n.4. But the petitioner’s error in Allen was
not fatal, because he specifically addressed the reasoning of the court of
appeals in his brief. We reiterated that we would address the issues
regarding the decision of the intermediate court but not review the fact-
finding body’s decision de novo. Id. We therefore appropriately
addressed only the petitioner’s arguments directed toward the court of
appeals’ decision.
    ¶ 24 The Petitioners in this case have no such saving grace because
they have failed to address the intermediate decision in any part of
their argument. They have not raised even a “sole complaint” about the
intermediate decision. And we will not exceed the bounds of our
jurisdictional authority to do so for them.
   ¶ 25 Nevertheless, the dissent argues that we should reach the
merits to answer the question of whether UDAQ’s BACT analysis was
legally inadequate. The dissent views this as a question of “legal
adequacy of the analysis employed by UDAQ, not the absence of
evidence to support its conclusions.” Infra ¶ 57. However, the
Petitioners have not met their burden to support that conclusion.
Instead, the argument here is factual.
    ¶ 26 The Petitioners first claim that the BACT analysis was legally
inadequate based on assertions for which they fail to provide factual
support. Specifically, the Petitioners assert that UDAQ did not include
the July 25 supplement in its analysis and that the BACT analysis used
by UDAQ was too old to be sufficient. This unsupported factual
assertion is directly contradicted by the Executive Director’s finding
that “UDAQ intended to adopt, and did adopt, as its own analysis, [the
July 25 supplement],” a finding that the Petitioners completely ignore
in their opening brief. 11 The ALJ also noted that UDAQ approved the

   11The Petitioners objected to the July 25 supplement for the first
time at oral argument before the ALJ. The July 25 supplement was
                                                                    (con’t.)

                                    14
                           Cite as: 2016 UT 49
                          Opinion of the Court

project only after receiving the July 25 supplement and that it properly
included the additional information from the supplement. This finding
by the ALJ likewise directly contradicts the Petitioners’ legal assertions,
yet it also goes unmentioned in the Petitioners’ brief. The Petitioners’
brief is silent as to any argument about why the Executive Director
erred in finding that the Petitioners did not provide sufficient evidence,
as well as to what level of scrutiny should apply to the Executive
Director’s findings of fact and conclusions of law. This leaves the
Petitioners’ opening brief woefully inadequate.
    ¶ 27 The Petitioners’ second argument regarding legal inadequacy
also fails for lack of support. The Petitioners claim that the analysis
based on the 2006 BACT emissions limitations was “on its face . . .
improper” but justify this claim with only guesswork, stating that
“there is insufficient evidence . . . to determine just how out of date the
2006 analysis is.” A party may not “support” its claim that an argument
is one of legal sufficiency simply by ignoring evidence or an ALJ
finding to the contrary. The Petitioners may have intended to make a
legal argument about the sufficiency of the BACT analysis, but instead
they made only legal conclusions. Not surprisingly, we are far from the
first court to require that parties adequately brief issues on appeal. See,
e.g., Thummel v. King, 570 S.W.2d 679, 686 (Mo. 1978) (en banc) (refusing
to consider an argument where the party “[did] not state [in the
briefing where] and why the trial court erred”). We share the same
concern as the Missouri Supreme Court in Thummel:
       When counsel fail in their duty by filing briefs which are
       not in conformity with the applicable rules and do not
       sufficiently advise the court of the contentions asserted
       and the merit thereof, the court is left with the dilemma of
       deciding that case (and possibly establishing precedent
       for future cases) on the basis of inadequate briefing and
       advocacy or undertaking additional research and briefing
       to supply the deficiency. Courts should not be asked or


added after the public comment period had ended, so the ALJ “opened
the administrative record . . . to allow Petitioners the opportunity to
submit any additional evidence . . . [and] make any and all legal
arguments regarding the substance of the BACT analysis.” The
Petitioners chose not to do so, and the ALJ found that even at oral
argument, the Petitioners failed to offer specific evidence in objection to
the July 25 supplement.


                                    15
                           SIERRA CLUB v. DEQ
                          Opinion of the Court

       expected to assume such a role. In addition to being
       inherently unfair to the other party to the appeal, it is
       unfair to parties in other cases awaiting disposition
       because it takes from them appellate time and resources
       which should be devoted to expeditious resolution of
       their appeals.
Id. If we were to ignore the Petitioners’ error and supplement the
Petitioners’ inadequate brief with our own research and arguments, we
would be abandoning our proper judicial function. This concern about
proper judicial function is one of the reasons why a party “may [not]
dump the burden of argument and research” on the appellate court.
Green, 2004 UT 76, ¶ 13 (internal quotation marks omitted).
 B. The Attempts by the Petitioners to Cure the Deficiency in Their Opening
       Brief by Addressing Portions of the Executive Director’s Final
         Order in Their Reply Brief and by Claiming the Deficiency
                  Was “Harmless Error” Are Unavailing
   ¶ 28 The attempts by the Petitioners to overcome the error in their
opening brief are unsuccessful. First, the Petitioners try to address
portions of the Executive Director’s final order in their reply brief.
Second, they attempt to overcome their briefing error at oral argument
by insinuating that their opening brief’s deficiency was “harmless
error.”
    ¶ 29 The Petitioners first try to address portions of the final order
in their reply brief, claiming that they are allowed to do so for three
reasons: (1) they are merely responding to new matters set forth in
UDEQ’s and Tesoro’s reply briefs, (2) the issues are jurisdictional and
may be raised at any time, and (3) the arguments are merely a
“recharacterization of the issues . . . set[] forth in [their] [o]pening
[b]rief.” Each of these contentions, however, is incorrect.
   ¶ 30 The first contention fails because Tesoro and UDEQ’s pointing
out that the Petitioners failed to address the Executive Director’s final
order in their opening brief is not a “new matter” under rule 24(c) of
the Utah Rules of Appellate Procedure. See State v. Kruger, 2000 UT 60,
¶ 21, 6 P.3d 1116. Therefore, the fact that Tesoro and UDEQ highlighted
that inadequacy does not entitle the Petitioners to address the Executive
Director’s final order in their reply brief. See id. Furthermore, given our
previous pronouncement that “[a]ppellees who rely solely on
inadequate briefing arguments . . . assume a considerable risk of
defaulting on appeal” and the Petitioners’ complete failure to challenge
the Executive Director’s final order in their opening brief, UDEQ and
Tesoro were forced in their responsive briefs to address the multiple

                                    16
                           Cite as: 2016 UT 49
                          Opinion of the Court

grounds upon which the Executive Director rejected the Petitioners’
claims in the final order. Roberts, 2015 UT 24, ¶ 19. Had they not done
so, UDEQ and Tesoro would have risked “that we would disagree with
[their] assessment of the adequacy of [the Petitioners’] briefing and
thereby forfeit [their] chance to respond to the merits of [the
Petitioners’] claims.” Id. ¶ 20. Therefore, we will neither fault UDEQ or
Tesoro for complying with their briefing obligations nor reward the
Petitioners for their failure to comply with their briefing obligations, by
considering the Petitioners’ arguments in their reply brief that deal
with the Executive Director’s final order for the first time on appeal. To
hold otherwise would turn the briefing process on its head.
    ¶ 31 The Petitioners’ second contention, characterizing the issue as
one of “subject matter jurisdiction,” is also erroneous. In their
responsive briefs, Tesoro and UDEQ did not claim that this court
lacked subject matter jurisdiction over the Petitioners’ appeal. Instead,
they argued that the Petitioners had failed to meet their burden on
appeal by failing to address their opening brief to the Executive
Director’s final order. Therefore, the Petitioners’ contention that the
issues are jurisdictional is based on a false premise and is incorrect.
    ¶ 32 Finally, the attempt by the Petitioners to address the Executive
Director’s actions for the first time in their reply brief is not a mere
“recharacterization of the issues . . . set[] forth in [their] [o]pening
[b]rief.” This oversight is not merely a matter of word choice. The
Petitioners’ opening brief addresses only the Director’s actions; the
Executive Director’s final order is merely mentioned once. The
Director’s actions were litigated before the ALJ, and now, on appeal, we
are to consider the Executive Director’s final order, which incorporated
the findings of the ALJ. This court does not “go back” to before the final
order and before the ALJ’s findings and conclusion and reconsider the
actions of the Director, see supra ¶ 18 n.7; rather, we concern ourselves
with what errors, if any, the Executive Director made in the final
order. 12 We cannot determine whether there are errors in that final

   12  We note that a line of cases regarding appellate review of a
district court’s judgment in an administrative decision seems at first
glance to take a different tack. These cases state that “[w]hen a district
court’s review of an administrative decision is challenged on appeal
and the district court’s review was limited to the record before the
board, we review the administrative decision just as if the appeal had
come directly from the agency.” Wells v. Bd. of Adjustment of Salt Lake
City Corp., 936 P.2d 1102, 1104 (Utah Ct. App. 1997) (internal quotation
                                                                    (con’t.)

                                    17
                           SIERRA CLUB v. DEQ
                          Opinion of the Court



marks omitted); see also Fuller v. Springville City, 2015 UT App 177, ¶ 11,
355 P.3d 1063. But see BMS Ltd. 1999, Inc. v. Dep’t of Workforce Servs.,
2014 UT App 111, ¶ 5 n.2, 327 P.3d 578 (limiting the court of appeals’
review to the final agency action and reviewing the underlying decision
“only to the extent that the [agency] relied upon it”).
    We distinguish our holding today in several ways. First, Utah Code
section 63G-4-403 expressly limits our review to the final agency action.
We “do not enjoy unlimited power to review the actions of . . .
administrative agencies” because “[t]he scope of appellate court
authority is bounded by . . . statutory grants of jurisdiction.” State v.
Lara, 2005 UT 70, ¶ 10, 124 P.3d 243.
    Second, the cases about appellate review of a district court’s
judgment in an administrative decision stem from our holding in
Bennion v. Utah State Board of Oil, Gas & Mining, where we clarified that
when reviewing agency actions, we extend no deference to the
intermediate body only in cases where “the lower court’s review of the
administrative record is not more advantaged than the appellate court’s
review.” 675 P.2d 1135, 1139 (Utah 1983). But our case today is not one
where the issue of expertise would pit judge against judge, where both
are in an equal position to make a determination. Rather, we are
reviewing the decision of the Executive Director, whose technical
expertise is reflected in the statute regarding permit review
adjudicative proceedings. See UTAH CODE § 19-1-301.5(13)(e) (2014)
(“The executive director may use the executive director’s technical
expertise in making a determination.”). This deference is also reflected
in our test for reviewing mixed questions of law and fact, where we
consider
        (1) the degree of variety and complexity in the facts to
        which the legal rule is to be applied; (2) the degree to
        which a trial court’s application of the legal rule relies on
        “facts” observed by the trial judge[;] . . . and (3) other
        “policy reasons that weigh for or against granting
        [deference] to trial courts.”
Murray, 2013 UT 38, ¶ 36 (second alteration in original) (citation
omitted). Although the second factor does not apply in this case, the
first and third factors weigh strongly in favor of providing deference to
the agency because “technical[] and scientific” determinations provide
much of the basis for the executive director’s decision. See UTAH CODE
§ 19-1-301.5(14)(c)(ii) (2014).
    Third, regardless of how much deference we extend, any issue still
                                                                    (con’t.)

                                    18
                            Cite as: 2016 UT 49
                           Opinion of the Court

order based on the Petitioners’ opening brief because it altogether fails
to address the final order except for stating that the “[f]inal [o]rder is
owed no deference.” Therefore, the attempts by the Petitioners to
address the Executive Director’s final order in their reply brief “were
not presented in the opening brief [and] are considered waived and
will not be considered by [this court].” Allen, 2008 UT 56, ¶ 8 (internal
quotation marks omitted).
    ¶ 33 For these reasons, we conclude that UDEQ’s and Tesoro’s
motions to strike portions of the Petitioners’ reply brief are well taken
and grant the motions to strike the sections that address the Executive
Director’s final order for the first time. Those sections include Parts
II.A, II.B, III.E, III.F, III.G, III.H, IV.B, V, and VI. We determine that the
remaining sections Tesoro moved to strike are rendered moot, and thus
we do not address them.
    ¶ 34 After their attempt to overcome their briefing error by
addressing the final order in their reply brief, the Petitioners made a
second attempt to overcome their briefing error, this time by
insinuating at oral argument that their opening brief’s deficiency was
“harmless error.” At oral argument, the Petitioners insisted that even if
they did not address the Executive Director’s final order in their
opening brief, they met their burden by showing that the Director’s
actions were invalid, arguing that “any decision upholding an invalid
decision must be invalid.” But the Petitioners’ error was not
“harmless.” 13



must be preserved at both the fact-finding and intermediate appellate
levels. See Fuller, 2015 UT App 177, ¶ 14 (declining to reach an
argument that was presented to the district court but not the agency).
Here, the ALJ determined that the Petitioners failed to preserve seven
of their arguments at the intermediate level; they may not resurrect
those claims now. We note that even the dissent agrees that for us to
properly reach an issue, it must have been passed through at each level
below. See infra ¶ 55 (“Appellants cannot prevail in this court on an
issue they did not raise or did not adequately raise in an intermediate
appeal.”).
   13 The dissent appears to adopt this “harmless error” formulation of
the Petitioners’ argument. See infra ¶ 58 (“Because the ALJ performed
the function of an appellate court, these two formulations of [the
Petitioners’] argument are functionally the same.”). We cannot agree
                                                                       (con’t.)

                                     19
                           SIERRA CLUB v. DEQ
                          Opinion of the Court

    ¶ 35 Before the appeal reached this court, the Director of UDAQ
issued an approval order for the Tesoro project, and that decision was
subject to nearly two years of litigation, which involved over 350 pages
of briefing and several hours of oral argument and resulted in a 4,500-
page record. Based on these proceedings, the ALJ issued a 102-page
recommendation, which was incorporated into the Executive Director’s
final order. Tesoro has a valid concern that all of this previous litigation
would be rendered meaningless if the Petitioners were permitted to “go
back” and argue over the Director’s initial actions regarding the
permitting decision. Those issues have already been litigated before the
ALJ. The question on appeal is what errors, if any, the Executive
Director made in the final order, which incorporated the ALJ’s findings.
The Petitioners may not merely ignore all the previous litigation on the
basis of its assertion that the Executive Director’s “[f]inal [o]rder is
owed no deference.” As Tesoro indicated, UDEQ and Tesoro were
“entitled” to be presented with the specific arguments that the
Petitioners believed were incorrect from the ALJ’s findings as
incorporated into the Executive Director’s final order. In fact, this was
exactly what the Petitioners’ burden was on appeal. Tesoro correctly
observed that “[a]ll of the legal and factual findings upon which the


with the dissent’s characterization of this issue. Once again, the
Petitioners’ burden of persuasion on appeal was to show reversible
error in the dispositive agency action. See UTAH CODE §§ 19-1-
301.5(14)(a) (2014), 63G-4-403. Instead, the Petitioners failed to address
the dispositive agency action, the Executive Director’s final order, other
than asserting that it was “owed no deference.” As stated above, the
level of deference owed to the Executive Director’s final order does not
address the question of whether there is reversible error in the final
order, which is necessary for us to be able to find in the Petitioners’
favor. See supra ¶ 18 n.7. And the dissent omits crucial context when
noting that “[t]he correctness of the [intermediate appellate body’s]
decision turns, in part, on whether it accurately reviewed the [fact-
finding] court’s decision.” Infra ¶ 52 (quoting Yuanzong Fu v. Rhodes,
2015 UT 59, ¶ 12, 355 P.3d 995). In Levin, we prefaced that quote with a
reminder that “we review for correctness the decision of the
[intermediate appellate body], not the decision of the [fact-finding]
court.” 2006 UT 50, ¶ 15. Therefore the Petitioners’ arguments
regarding error by the Director were not “functionally the same” as
arguing that there was reversible error in the dispositive agency action.
Consequently, the dissent’s characterization of this issue cannot stand.


                                    20
                           Cite as: 2016 UT 49
                          Opinion of the Court

Executive Director relied to reject [the] Petitioners’ claims were clearly
stated in the [f]inal [o]rder. If [the] Petitioners wanted to challenge
those findings, it was fundamentally incumbent upon [the] Petitioners
to identify those findings and argue how those findings were in error[]
in their [o]pening [b]rief.”
    ¶ 36 By failing to engage with the Executive Director’s
incorporation of the ALJ’s findings, the Petitioners fail to meet their
burden of persuasion because there is no way for us to determine what
the alleged errors of the final order are when those errors have not, in
fact, been alleged, and absent such errors we cannot rule in the
Petitioners’ favor. 14 Instead, the court is left to wonder what issue the
Petitioners may have had with the ALJ’s findings as incorporated by
the Executive Director’s final order. We agree with UDEQ and Tesoro
that the Petitioners cannot meet their burden of persuasion on appeal
by addressing the Director’s actions rather than the Executive
Director’s final order.
   ¶ 37 In addition, the court cannot overlook the Petitioners’ failure
because this would require the court to review the entire record, see
what arguments were made in the Petitioners’ opening brief, ensure
that the same arguments were made before the ALJ, and ensure that the
same evidence was shown to the ALJ. Not only would this be a major
disadvantage to the Respondents, who would have no idea what
findings the court is reviewing, but as stated above, the Petitioners
“may [not] dump the burden of argument and research” on the
appellate court. Green, 2004 UT 76, ¶ 13 (internal quotation marks
omitted).
   ¶ 38 Therefore, the Petitioners’ “harmless error” argument also
must fail because the Petitioners’ failure to engage with the ALJ’s
findings as incorporated by the Executive Director’s final order is a


   14 The dissent characterizes our opinion as requiring the Petitioners
to address the ALJ’s decision. See infra ¶ 51. However, we focus on
more than just the Petitioners’ failure to address the ALJ’s decision in
and of itself. Instead, the extent to which we criticize the Petitioners for
failing to address the ALJ’s decision is predicated upon the Executive
Director’s adopting the ALJ’s findings and incorporating them into her
final order. Utah Code section 19-1-301.5(14)(a) (2014) permits a party
to seek judicial review of a dispositive action, and no party disputes
that the dispositive action in this case is the Executive Director’s final
order, including its incorporation of the ALJ’s findings.


                                    21
                           SIERRA CLUB v. DEQ
                           Opinion of the Court

complete failure to meet their burden of persuasion. The Director’s
actions were beyond the reach of direct review once the proceedings
before the ALJ concluded and the Executive Director issued her final
order. Instead, the Petitioners’ burden was to engage with the ALJ’s
findings as incorporated in that final order and direct the court to the
errors, if any, therein. Absent such an exercise by the Petitioners, this
court is forced to dismiss their appeal because it cannot seek out such
errors on the Petitioners’ behalf.
                             CONCLUSION
    ¶ 39 Because the Petitioners did not address alleged deficiencies in
the Executive Director’s final order in their opening brief, choosing
instead to attack the actions of the Director, they failed to meet their
burden of persuasion on appeal. The Petitioners may not address the
Executive Director’s final order in their reply brief for the first time, and
the failure to address that final order was not “harmless error.” Thus,
we dismiss the Petitioners’ appeal. In so doing, we emphasize that we
are not considering the merits of the Petitioners’ arguments and that
nothing in this opinion should be interpreted as affirming or endorsing
the actions of UDAQ or UDEQ based on the substance of the
arguments made.


   JUSTICE DURHAM, dissenting:
    ¶ 40 I respectfully dissent from the majority opinion’s conclusion
that the opening brief submitted by Utah Physicians for a Healthy
Environment and the Utah Chapter of the Sierra Club (collectively,
Utah Physicians) is so deficient that this court should not address the
merits of any of the arguments it raises. In order to provide context, I
first review the relevant procedural history of this case.
   ¶ 41 On December 21, 2011, Tesoro Marketing and Refining
applied for authorization from the Utah Division of Air Quality
(UDAQ) to modify and expand its oil refining facility near Salt Lake
City. The proposed expansion would increase the amount of air
pollutants emitted by the refinery. Because of this anticipated increase
to emission levels, Tesoro was required to include a “best available
control technology” (BACT) analysis in its application. UTAH ADMIN.
CODE r. 307-401-5(2)(d) (2015).
   ¶ 42 “‘Best available control technology’ means an emissions
limitation (including a visible emissions standard) based on the
maximum degree of reduction for each air pollutant which would be
emitted from any proposed stationary source or modification which the

                                     22
                            Cite as: 2016 UT 49
                           J. DURHAM, dissenting

director, on a case-by-case basis, taking into account energy,
environmental, and economic impacts and other costs, determines is
achievable for such source or modification through application of
production processes or available methods, systems, and techniques
. . . .” Id. r. 307-401-2(1)(d). A BACT analysis is a multistep process
whereby the reviewing agency (1) “identif[ies] all available control
technology options for the proposed facility for each regulated
pollutant”; (2) “eliminates technically infeasible options”; (3) ranks the
remaining control technologies “by their effectiveness”; and
(4) “analyzes the economic, environmental, and energy impacts, both
beneficial and adverse, beginning with the first ranked technology,”
eliminating the technology if it is deemed “to be inappropriate for the
facility.” Utah Chapter of the Sierra Club v. Air Quality Bd., 2009 UT 76,
¶ 4 n.2, 226 P.3d 719. The top-ranked technology that is not eliminated
under step four is the BACT standard for the facility. Id.
   ¶ 43 Tesoro did not include a full BACT analysis in its application.
Instead, it briefly noted that UDAQ had conducted a BACT analysis
approximately five years earlier for the unit that would be modified.
Tesoro proposed that the approved emission control technologies from
the five-year-old analysis should be accepted as BACT for the new
project. 15
  ¶ 44 Utah regulations require UDAQ to confirm that refinery
modifications meet the BACT standard. UTAH ADMIN. CODE r. 307-401-


   15   In pertinent part, Tesoro’s BACT analysis states:
         Tesoro has conservatively considered BACT for the
         [fluidized catalytic cracking unit (FCCU)] for emissions of
         particulate (PM10/PM2.5), NOx, and SO2 since there is
         expected to be an increase in actual emissions associated
         with the Project. A BACT analysis was recently conducted
         (2007) for the FCCU as part of the minor modifications to
         the FCCU to improve reliability (N0335-028). Continued
         operation of the ESP was selected as BACT for SO2
         emissions. The use of additional necessary SOx reducing
         catalyst to meet NSPS limits was selected as BACT for
         particulate emissions. Additional NOx control equipment
         would not be economically feasible; therefore Tesoro will
         continue to comply with its NOx emission limit. Tesoro
         proposes to continue using these control technologies as
         BACT for the FCCU.


                                     23
                           SIERRA CLUB v. DEQ
                          J. DURHAM, dissenting

8(1)(a) (2015). An engineer for UDAQ reviewed Tesoro’s application
and purported to conduct UDAQ’s BACT analysis. Once again, UDAQ
did not follow the steps of a BACT analysis. The engineer merely
repeated the conclusions from Tesoro’s analysis, and recommended
that existing control technologies be accepted as BACT. On February
16, 2012, UDAQ adopted the engineer’s recommendations and issued a
formal “Intent to Approve” Tesoro’s application for public review. 16
    ¶ 45 During the public comment period for the application, Utah
Physicians submitted several comments in opposition to the proposed
refinery expansion. It argued that UDAQ’s BACT analysis was
inadequate because it relied upon a BACT examination that was over
five years old and provided no updated analysis. Utah Physicians
asserted that without any assessment of the efficacy or feasibility of
current technologies, it was impossible to determine whether the
proposed expansion met the BACT standard. After the close of the
comment period, UDAQ sent a letter to Tesoro stating that it had
received extensive comments regarding the application’s reliance upon
a prior BACT analysis and requesting “additional information and
justification for Tesoro’s conclusions.” About a week later, on July 25,
2012, Tesoro submitted an updated BACT analysis that included “a
review of more recent BACT determinations, updated control cost
estimates, and an expanded evaluation of technically feasible control
technologies.” Tesoro’s updated BACT analysis was nineteen pages
long. It followed the required steps of a BACT analysis, examining the
efficacy of various available control technologies and expressing



   16   In pertinent part, UDAQ’s February 16 BACT analysis concludes:
         Tesoro has conservatively considered BACT for the
         emissions of particulate . . . [for the proposed expansion]
         as there is expected to be an increase in actual emissions
         associated with this project. UDAQ agrees that continued
         operation of the ESP, use of the SOx reducing catalyst,
         and installation of a tail gas treatment unit (TGTU) at the
         existing SRU/TGI shall be considered BACT for this
         project. Tesoro shall continue to comply with its
         established source-wide emissions caps for these
         pollutants. . . . The [New Source Review] section
         recommends that these control methodologies be
         accepted as BACT.


                                   24
                          Cite as: 2016 UT 49
                        J. DURHAM, dissenting

Tesoro’s opinion regarding which technologies were economically
feasible and which were not.
    ¶ 46 UDAQ subsequently issued an official response to all of the
comments and submissions provided by Utah Physicians and Tesoro.
The response did not contain a revised BACT analysis performed by
UDAQ. Indeed, in response to Utah Physicians’ criticism that UDAQ
had not performed an adequate BACT analysis, UDAQ stated that its
BACT review for the proposed project was “addressed by the current
source plan reviews,” i.e., its February 16 analysis. In response to
Tesoro’s updated July 25 BACT analysis, UDAQ stated that the
“emitting units included in the current project were adequately
addressed in Tesoro’s [December 21, 2011 application], and sufficient
information was provided for the UDAQ to properly review.” Thus, it
does not appear in UDAQ’s response that the July 25 submission was
part of its review.
    ¶ 47 UDAQ then issued its official approval order for the project.
UDAQ attached a rather terse BACT analysis to the approval order that
was functionally identical to its February 16 BACT review. The
attached BACT analysis consisted of three conclusory sentences:
      Tesoro has conservatively considered BACT for the
      emissions of particulate (PM10/PM2.5), NOx and SO2 as
      there is expected to be an increase in actual emissions
      associated with this project. UDAQ agrees that continued
      operation of the ESP, use of the SOx reducing catalyst,
      and installation of a tail gas treatment unit (TGTU) at the
      SRU shall be considered BACT for this project. Tesoro
      shall comply with its established emissions caps for these
      pollutants.
    ¶ 48 Utah Physicians filed a request for agency action with the
Utah Department of Environmental Quality (UDEQ), asking it to
reverse UDAQ’s approval order. Utah Physicians argued that the
BACT analysis performed by the UDAQ engineer was inadequate and
that UDAQ did not provide a different analysis after Tesoro submitted
its updated July 25 BACT review.
   ¶ 49 UDEQ appointed an ALJ to review Utah Physicians’ claims.
The ALJ concluded that he was required to apply “appellate-like
procedures and standards of review” to his review of the approval
order and that he was not conducting “a trial de novo on the merits.” In
conducting an appellate review of the approval order, the ALJ
concluded that UDAQ had adopted Tesoro’s updated July 25 BACT

                                  25
                          SIERRA CLUB v. DEQ
                         J. DURHAM, dissenting

analysis as its own, and, therefore, it was this analysis that Utah
Physicians had to show was deficient. Thus, the ALJ reviewed Utah
Physicians’ claimed errors in light of Tesoro’s July 25 BACT analysis
and recommended that the request for agency action be denied. After
reviewing the ALJ’s written recommendation, the director of UDEQ
adopted it in full and issued a final agency action rejecting Utah
Physicians’ request to reverse UDAQ’s approval order.
    ¶ 50 Utah Physicians appealed from this final agency action to this
court. In its opening brief, it once again argued that UDAQ’s BACT
analysis was legally inadequate. Utah Physicians, however, made no
mention of the ALJ’s (and by extension, UDEQ’s) treatment of this
argument. And it only made a brief reference to UDEQ’s final agency
action in order to note that this court owes no deference to those
conclusions:
      Moreover, the Executive Director’s [i.e., UDEQ’s]
      November 17, 2014 Final Order is owed no deference. The
      Executive Director necessarily limited her review to the
      same administrative record that is before this Court, Utah
      Code Ann. § 19-1-301.5(8)(a), to which she applied the
      same standard of review that this court will apply to
      agency factual determinations.
      I. ADEQUACY OF UTAH PHYSICIANS’ OPENING BRIEF
    ¶ 51 The majority concludes that because Utah Physicians does not
address the ALJ’s decision (which was adopted wholesale by UDEQ) in
its opening brief, its arguments are inadequately briefed and this court
should not address them on the merits. Thus, the majority holds for the
first time that an appellant’s failure to grapple with an intermediate
appellate review of a tribunal’s decision is a fatal briefing defect. I
respectfully disagree.
    ¶ 52 This court reviews an intermediate appellate decision for
correctness, granting no deference to the lower appellate court or
tribunal’s review of the rulings and conclusions of the fact-finding
court or tribunal. See Yuanzong Fu v. Rhodes, 2015 UT 59, ¶ 12, 355 P.3d
995. “The correctness of the [intermediate appellate body’s] decision
turns, in part, on whether it accurately reviewed the [fact-finding]
court’s decision under the appropriate standard of review.” Id. (citation
omitted). Thus, in order for this court to determine if an intermediate
appellate decision is correct, we must step into the shoes of the
intermediate appellate court or tribunal and review the fact-finder’s
decisions ourselves under the appropriate standard of review. See id.

                                   26
                          Cite as: 2016 UT 49
                         J. DURHAM, dissenting

    ¶ 53 In this case, therefore, we owe no deference to the ALJ’s
intermediate appellate review of UDAQ’s approval order. Moreover, in
order for this court to review the ALJ’s review of the approval order,
we must ourselves review the UDAQ approval order under the correct
standard of review. See id. (“[I]n order to determine whether the court
of appeals erred in finding that the district court did not abuse its
discretion, we must ourselves review the district court’s decision for an
abuse of discretion.” (citation omitted)).
    ¶ 54 Thus, Utah Physicians correctly stated in its opening brief that
this court owes no deference to the ALJ’s review of UDAQ’s decision to
grant Tesoro’s permit request. Utah Physicians therefore argued in its
opening brief that UDAQ’s permitting decision was in error and
ignored the ALJ’s review of this decision. The majority views Utah
Physicians’ choice to directly attack UDAQ’s decision as an incurable
misstep that prevents this court from addressing the merits of Utah
Physicians’ allegations of error below.
     ¶ 55 I acknowledge that addressing the reasoning of an
intermediate appellate decision is a wise best practice for appellants.
Although this court owes no deference to the conclusions of an
intermediate appellate body, an appellant ignores an intermediate
appellate decision at its peril because the reasoning of such a decision
may be persuasive to this court. Additionally, there may be defects in
the briefing before the intermediate appellate court that would prevent
this court from addressing certain arguments. I would agree that an
appellate argument could be waived if it is not presented to the
intermediate appellate body. And an intermediate appellate body’s
decision not to review a particular argument because it was
inadequately briefed or due to a marshaling defect cannot be ignored; a
litigant before this court must directly challenge such a conclusion.
Appellants cannot prevail in this court on an issue they did not raise or
did not adequately raise in an intermediate appeal.
    ¶ 56 As the majority opinion observes, the ALJ concluded that
Utah Physicians did not marshal the evidence for many of the
substantial evidence arguments it raised below. Supra ¶ 9. I agree that
Utah Physicians’ failure to challenge the ALJ’s marshaling
determination for these substantial evidence claims precludes this court
from evaluating them because the ALJ’s marshaling determinations go
to the adequacy of Utah Physicians’ presentation of these arguments to
the ALJ.



                                   27
                           SIERRA CLUB v. DEQ
                          J. DURHAM, dissenting

    ¶ 57 But Utah Physicians did not confine itself to substantial
evidence arguments. It argued to this court that UDAQ’s BACT
analysis was inadequate as a matter of law. It preserved this issue in the
proceedings before UDAQ by arguing that its BACT analysis was
“legally inadequate” because it relied exclusively upon an old BACT
analysis without any consideration of whether it should be updated.
Utah Physicians preserved this issue again by raising it before the ALJ.
It argued in its opening brief in those proceedings that UDAQ’s BACT
analysis was inadequate, and that nothing in the record suggests that
UDAQ adopted Tesoro’s more robust July 25 BACT analysis as its own.
Thus, there is no preservation problem with this line of argument. Nor
can there be a marshaling problem because it is not a substantial
evidence argument. Utah Physicians is challenging the legal adequacy
of the analysis employed by UDAQ, not the absence of evidence to
support its conclusions.
    ¶ 58 The adequacy of Utah Physicians’ briefing of this argument in
this court, therefore, boils down to this: Did Utah Physicians run afoul
of our briefing standards by arguing that UDAQ erred rather than
arguing that the ALJ erred by affirming UDAQ? I would say no.
Because the ALJ performed the function of an appellate court, these
two formulations of Utah Physicians’ argument are functionally the
same. This court does not grant any deference to the ALJ’s conclusions,
and in order to determine whether the ALJ erred in reviewing UDAQ,
we must review the UDAQ approval order ourselves under the
standard of review that the ALJ was required to apply. See Yuanzong
Fu, 2015 UT 59, ¶ 12. At worst, Utah Physicians failed to engage with
the ALJ’s reasoning, which could have been persuasive to this court.
But a failure to address potentially persuasive counterarguments has
never been a reason not to resolve an appellant’s arguments.
     ¶ 59 Indeed, nothing in our inadequate briefing jurisprudence
suggests that this court should disregard an argument that directly
challenges the decision of the fact-finder rather than the reasoning of an
intermediate appellate body. The guiding principle in our inadequate
briefing caselaw is rule 24 of the Utah Rules of Appellate Procedure.
This rule lays out the briefing requirements for appeals and gives
litigants fair notice of what is required for a brief filed in this court or
the court of appeals. We have therefore tied our past decisions not to
address a particular argument to a violation of one of the requirements
of rule 24. See, e.g., State v. Lee, 2006 UT 5, ¶¶ 22–23, 128 P.3d 1179
(argument not considered because the appellant violated rule 24’s
requirement to provide “meaningful legal analysis” (citation omitted));

                                    28
                           Cite as: 2016 UT 49
                          J. DURHAM, dissenting

Walker v. U.S. Gen., Inc., 916 P.2d 903, 908 (Utah 1996) (argument not
considered because the appellant violated rule 24’s requirements to cite
the record and supporting legal authority). Rule 24, however, does not
include a requirement that an appellant must challenge or engage with
the reasoning of an intermediate appellate decision rather than the
ruling of the fact-finding court or administrative body the appellant
seeks to reverse. Thus, nothing in rule 24 gave Utah Physicians notice
that its appeal would not be resolved on the merits.
    ¶ 60 I am also unaware of any caselaw that requires the dismissal
of Utah Physicians’ appeal. The majority relies upon Allen v. Friel, 2008
UT 56, 194 P.3d 903, but that case is distinguishable. In Allen, a district
court denied a prisoner’s PCRA petition, and the prisoner appealed. Id.
¶¶ 3–4. We held that the prisoner’s opening brief to this court was
inadequate because of a failure to properly cite legal authority or
essential portions of the record. Id. ¶¶ 9–10. We also noted that the
briefing was inadequate because “an appellant must allege the lower
court committed an error that the appellate court should correct. If an
appellant does not challenge a final order of the lower court on appeal,
that decision will be placed beyond the reach of further review.” Id. ¶ 7.
We went on to clarify that “[s]ince an appeal is a resort to a superior
court to review the decision of a lower court, Utah appellate rules
require the appellant to address reasons why the district court’s
dismissal of his petition should be overturned.” Id. ¶ 14.
    ¶ 61 Allen provides minimal guidance to this case because it
involved a traditional appeal, with an appellate court reviewing a fact-
finding court. In that scenario, Allen requires an appellant to identify
errors in the decisions or rulings of the fact-finding body that has
original jurisdiction over a legal claim. This appeal, however, is a horse
of a different color. Here, this court is called upon to review an
intermediate appellate body’s review of a fact-finding tribunal’s
decision. The majority’s interpretation of Allen to mean that an
appellant’s opening brief must challenge the reasoning of an
intermediate appellate decision is flawed because Allen did not address
this particular appellate posture. There are significant differences
between a requirement to identify errors in the rulings of a fact-finding
court or tribunal of original jurisdiction and a requirement to
demonstrate error in an intermediate appellate review of a fact-finding
court. The rulings of a court of original jurisdiction are often entitled to
deference and are granted a presumption of regularity. But the
conclusions of an intermediate appellate body are not entitled to either
deference or a presumption of correctness.

                                    29
                           SIERRA CLUB v. DEQ
                          J. DURHAM, dissenting

    ¶ 62 Indeed, one of the issues raised by the appellant in Allen
challenged a finding of fact made by the district court. Id. ¶ 20. The
appellant’s failure to address the district court’s factual findings, which
must be reviewed with substantial deference, may have led the Allen
court to conclude that an appellant’s briefing was inadequate. But in
this case, none of the conclusions of the ALJ in reviewing the UDAQ
approval order are owed deference.
   ¶ 63 Finally, Allen provides weak support for the notion of
mandatory dismissal of an appeal without addressing the merits of an
appellant’s arguments. Although the Allen court concluded that the
appellant’s briefing was inadequate and should be dismissed on that
ground, the court went on to resolve all of the appellant’s arguments on
the merits. Id. ¶¶ 19–35.
   ¶ 64 In summary, this is not an instance where the briefing is so
poor that we must comb through the record or reconstruct the
appellant’s argument in order to address it. Utah Physicians cites the
record and pertinent legal authority in support of its argument that
UDAQ’s BACT analysis was legally inadequate. This court should
resolve this claim on the merits.
      II. UTAH PHYSICIANS HAS BRIEFED AT LEAST ONE
    POTENTIALLY MERITORIOUS CLAIM THAT UDAQ ERRED
    ¶ 65 In addition to being adequately briefed, Utah Physicians’ legal
challenge to UDAQ’s BACT analysis also potentially merits reversal.
The only BACT analysis produced by UDAQ is the brief and
conclusory February 16 review issued in tandem with its official Intent
to Approve Tesoro’s application. Tesoro does not argue that the
February 16 BACT analysis is adequate. Instead, Tesoro’s argument
before this court is that UDAQ impliedly adopted as its own the much
more robust BACT analysis contained in Tesoro’s July 25 submission.
Tesoro further alleges that Utah Physicians never addresses the
reasoning or evidence contained therein. Thus, the appeal turns on two
questions: (1) Did UDAQ in fact adopt the July 25 submission as its
own BACT analysis? and (2) Can an agency simply adopt a BACT
analysis submitted by an applicant as its own critical review, or must
the agency conduct and produce its own BACT analysis so that it can
be reviewed by UDEQ and this court?
   ¶ 66 Utah Physicians has presented a good case for the proposition
that UDAQ never adopted the July 25 BACT analysis submitted by
Tesoro as its own. UDAQ certainly never said that it had reviewed this
analysis and accepted it as its own. In fact, in its response to Utah

                                    30
                          Cite as: 2016 UT 49
                         J. DURHAM, dissenting

Physicians’ criticism of UDAQ’s BACT analysis, UDAQ stated that its
BACT review was “addressed by the current source plan reviews,” i.e.,
its February 16 engineering report. Additionally, UDAQ stated that the
“emitting units included in the current project were adequately
addressed in Tesoro’s [December 21, 2011 application], and sufficient
information was provided for the UDAQ to properly review.” And
perhaps most indicative of its ultimate BACT determination, UDAQ
attached its engineering report to its final approval order for Tesoro’s
proposed project. The attached engineering report contained a BACT
analysis that, in large part, merely repeated UDAQ’s February 16
analysis and made no mention of Tesoro’s expanded July 25 analysis.
    ¶ 67 If the July 25 submission cannot be attributed to UDAQ, it
also appears that UDAQ’s February 16 BACT analysis would be legally
insufficient. Moreover, Tesoro may not use its July 25 BACT analysis as
a post hoc rationalization for UDAQ’s permitting decision. As the
Supreme Court has recently affirmed, a government agency “must
examine the relevant data and articulate a satisfactory explanation for
its action including a rational connection between the facts found and
the choice made.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125
(citation omitted); accord Olenhouse v. Commodity Credit Corp., 42 F.3d
1560, 1575 (10th Cir. 1994) (“The agency must make plain its course of
inquiry, its analysis and its reasoning. After-the-fact rationalization by
counsel in briefs or argument will not cure noncompliance by the
agency with these principles.” (citation omitted)). “It is not the role of
the courts to speculate on reasons that might have supported an
agency’s decision.” Encino Motorcars, 136 S. Ct. at 2127. Thus, “[i]t is
well-established that an agency’s action must be upheld, if at all, on the
basis articulated by the agency itself.” Motor Vehicle Mfrs. Ass’n of the
U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983) (citations
omitted).
    ¶ 68 Utah Physicians has presented a plausible argument that
UDAQ has not adequately articulated reasons why Tesoro’s proposed
oil refinery expansion and the resulting increased emission of air
pollutants meet the BACT standard. I believe this argument is
adequately briefed and merits resolution by this court.




                                   31